DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment received on 05/26/2022 is acknowledged.  Claim 1 has been amended.  Claims 1, 4-10, 12-15 and 17-33 are currently pending.  Claims 29-32 remain withdrawn.  Claims 1, 4-10, 12-15, 17-28 and 33 have been treated on the merits. 
	In light of the amendment to the claims the rejection of claim 23 under 35 U.S.C. 112(d) is withdrawn. 

Response to Arguments
	Applicant argues that the claims have been amended to conditions which have support in the earliest filed priority documents, and should receive benefit of the earlier filing date.  This argument is not found persuasive because while the conditions for the step of adding the second batch of CGTase have been amended, the later step of adding soybean β-amylase teaches times and temperatures not taught in the earliest filed priority document. 

Priority
The instant application has been filed as a CON of application 15470388, which was filed as a CON of application 14623725, and as a CIP of application 14040986 (which is a CIP of applications 13567707 (divisional of 13029263) and 13656868 (divisional of 13074179 which is a CIP of 13029263))
The instant application has been filed as a CIP of application 13656868 (divisional of 13074179 which is a CIP of 13029263).   
The instant application has also been filed as a CIP of application 14519403 (a continuation of 13984884 which is a 371 of PCT/US2011/035173 which claims priority to 13074179 and 1302029263). 
Written support for the full scope of the instantly claimed invention is found in application 14040986.  The ranges of temperature and time claimed for steps of the instant application are not present in earlier filed priority documents.  Therefore the priority date of claims 1, 4-10, 12-15, 17-28 and 33 is the filing date of application 14040986, 09/30/2013.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-10, 12-28 and 33 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being disclosed by Markosyan (USPGPub 20120214752).
Regarding claim 1, Markosyan teaches a method of producing a glucosyl stevia composition in which starch is hydrolyzed by alpha-amylase and CGTase for 0.5 to 2 hours and 75-80 ºC to form a liquefied starch suspension, followed by inactivation of the alpha-amylase by low pH heat treatments  (Claim 1, [0036]-[0043]), these steps anticipate the claimed steps.  Makosyan teaches adding steviol gycosides and a second batch of CGTase to form a first reaction mixture followed by incubation at 55-75 ºC for 12-48 hours (Claim 1, [0044]-[0046]), and teaches conduction the reaction specifically at 65 ºC for 24-48 hours ([0045], )these ranges fall within the instantly claimed ranges and thus anticipate the claimed ranges.  Markosyan further teaches adding beta-amylase and also teaches adding other starch hydrolyzing enzymes to the resulting product and incubating for 12-24 hours at 35 – 55 ºC to form a second reaction mixture (Claim 1, [0046]-[0048]),  these ranges fall within the instantly claimed ranges and thus anticipate the claimed ranges. Markosyan further describes that the beta amylase used may be isolated from soybean ([0046]).  Markosyan thus teaches using the same enzyme as instantly claimed.  Further as noted in the instant specification the examples which produce product mixtures with the claimed ratios including greater than 9% tri and tetra glycosyl steviosides and produced by “[0056] In certain embodiments, upon completion of transglucosylation reaction, about 30-50 units per gram of solids of β-amylase was added and the reaction was continued for about 12-16 hours at about 35-55.degree. C., preferably about 45.degree. C. Soybean .beta.-amylase was used in this stage for Samples 1a and 2a, while the β-amylase made in accordance with EXAMPLE 2 was used for Samples 1b and 2b. However β-amylases derived from any other source including barley, bacterial, fungal β-amylases and others may be used as well.”  Markosyan thus teaches using the same enzyme under similar conditions with a transglucosylated steviol glycoside product.  The method of Markosyan will thus inherently produce the product mixture claimed, as it teaches using the same enzyme, on the same product mixture under similar conditions.  
Markosyan describes that the resulting product can be suspended in ethanol and filtered (claim 1, [0071], [0054], [0070], [0051], [0023], [0019]),; however, this step is not required as noted by the use of “can be” ([0019]), and further the process of Markosyan up to this step anticipates the claimed process. 
Regarding claim 4, Markosyan teaches using 0.05-0.1 KNU of alpha-amylase per unit of CGTase ([0038], Claim 3). 
Regarding claim 5, Markosyan teaches that the weight of the added steviol glycosides is about equal to the weight of starch (Claim 4, [0044]).
Regarding claim 6, Markosyan teaches that the added steviol glycosides are the same as those instantly claimed ([0019], claim 5)
Regarding claim 7,  Markosyan further teaches that the glucosyl stevia composition can further include sweeteners such as Luo Han Guo Extract, mogrosides (claims 21, [0023]-[0024], [0054]).  One of ordinary skill in the art would find it obvious that these additional sweeteners could be added at any part of the method, and would thus find it obvious to add them to the starch suspension.   
Regarding claims 8-10, Markosyan further teaches the use of CGTase at 0.2-4 and 0.5-1.2 units per gram solid and that the CGTase is produced from cultures of Bacillus stearothermophilus (claims 8 and 9, [0033], [0045], [0068]).  
Regarding claims 12, Markosyan teaches the use of Beta-amylase from soybean and from animal, plant, bacterial and fungal sources (Claims, 9, 10 13, [0046], [0069]).  Markosyan teaches adding beta-amylase at 30-50 units per gram of total solids and teaches performing the incubation for about 3 to about 16 hours and at 40-60 ºC and also teaches performing the incubation for 12-16 hours at 35-55 ºC and preferably about 45 ºC (Claim 11, [0046]). The ranges of Makosyan are within the instantly claimed ranges and thus render them obvious. 
Regarding claims 13-15, Markosyan teaches the method for producing derivatives that include two or fewer alpha glucosyl residues, and explicitly teaches examples demonstrating derivatives with one glucosyl residue (Claim 1, [0021], [0029], [0054]-[0055], [0070], [0071], Table 1, Figure 2).  Further as noted above Markosyan discloses the use of soybean β-amylase and conditions fully within the ranges claimed and exemplifies the method within the narrower range taught in the instant specification to achieve the product mixtures claimed.  
Regarding claims 17-21, 24-27, and 33, Markosyan teaches heat inactivating the second batch of CGTase and the beta-amylase (Claim 1, [0048], [0070]-[0071]), this process will result in the inactivation of the first and second batch of CGTase.  Markosyan teaches decolorizing the reaction mixture using activated carbon or ion exchange resins, membranes including ultrafiltration, nanofiltration and reverse osmosis membranes (Claim 1, 14 and 15, [0048], [0070]-[0071]).  Markosyan further teaches removing non-diterpene compounds by contacting the decolorized mixture with macroporous absorbent resin and eluting the diterpene glycosides with alcohol or aqueous alcohol (Claim 1, claim 16, [0022], [0054], [0070]-[0071]).  Markosyan teaches removing the non-diterpene compounds using a plurality of columns packed with macroporous absorbent resin followed by washing with water, washing with 10-50% (v/v) ethanol, disconnecting the columns and eluting from each column individually with 30-100% ethanol ([0054], [0070]-[0073], Claim 16).   Markosyan further teaches desalting and decolorizing the eluate with activated carbon and ion exchange resins, including using ion exchange resins and the membranes claimed (claim 1, claim 14, claim 15, claim 17, [0049], [0054], [0070]-[0073]).  Markosyan further teaches removing the alcohol from the eluate to obtain an aqueous eluate (claim 1, [0054], [0070]-[0071]).  
Regarding claim 22, Markosyan teaches concentrating the eluate to obtain a dried composition ([0022], [0050], [0054], [0070]-[0073], Claim 1).  
Regarding claim 23, Markosyan further teaches suspending the dried glucosyl stevia composition in aqueous alcohol ([0023], [0051], [0054], [0070]-[0073], claim 1), and separating the solids by filtration or other methods of separating solids and liquids to obtain the highly purified product ([0051], [0054], [0070]-[0073], Claim 1).  The solids obtained can be considered crystals, further the method must inherently produce crystals as it teaches the method steps instantly claimed.  
	Regarding claim 28, Markosyan teaches the method for producing at least about 95% steviol glycosides and explicitly teaches examples following the method  using similar enzymatic activity that result in compositions with at least about 95% steviol glycosides (Claims 19, Table 1, [0054]-[0057], [0070]-[0073]).  The method of Markosyan using soybean β-amylase will thus produce a product mixture of similar total purity.     
	The above reference anticipates the claim subject matter. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4-15, 17-22 and 24-28 and 33 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8257948.  Although the claims at issue are not identical, they are not patentably distinct from each other because USP 8257948 teaches performing the method within the ranges claimed and teaches the β-amylase may be sourced from soybean.  The method of USP 8257948 cannot be practiced without anticipating embodiments of the instantly claimed invention.  The method will further produce the same product.  
Thus claims 1, 4-10, 12-15, 17-22 and 24-28 and 33 are anticipated by claims 1-16 of USP 8257948.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8257948 in view of in view of Prakash (USPGPub 20090053378).  
USP 8257948 teaches performing within the ranges claimed nearly every step and limitation of the instantly claimed method (Claims 1-16 and whole document).  The only step which it does not teach is below:
    “suspending the dried glucosyl stevia composition in aqueous alcohol, separating the crystals from suspension and drying them to obtain the glucosyl stevia composition.”  
	 Further USP 8257948 does not claim some properties of the resulting composition; however, these properties are either inherent to the product of the method of the claims of USP 8257948, or are inherent to the product of the method made obvious by USP 8257948.  The method of USP 8257948 will produce glycosides with 2 or less α-1-4 glucosyl residues, as it teaches the same enzymatic transformation steps.  
The step of purifying the product, i.e. suspending it in aqueous alcohol, would have been obvious to one of ordinary skill in the art.  The difference between the instantly claimed invention and the invention of USP 8257948 involves an additional purification step.  This would have been obvious to one of ordinary skill in the art as it is prima facie obvious to purify an old product (See MPEP 2144.04 VII.) 
Further this particular method of purifying a stevia derived glycoside is known in the art, and as such would have been obvious to one of ordinary skill in the art.   
In the same field as stevia glycoside based sweeteners, Prakash teaches method of purifying natural high-potency sweetener composition (NHPS) which includes stevia derived glycosides, such as rebaudosides, dulcosides, steviosides, which have been modified or derivatized ([0033]), and teaches that these modified NHPS can be substituted into any embodiment.  The addition of alpha glucosyl units can be considered a modification or derivatization of these stevia based glycosides, further this is a well-known and common modification in the field of sweeteners.    
Prakash teaches it may be necessary to purify NHPS ([0036]). Prakash teaches an exemplary method of purification in which a slurry is made of the compound(s) to be purified using an aqueous solution of organic solvents, such as ethanol, methanol, propanol and butanol, at levels claimed in the instant application ([0037]-[0040]).  Prakash teaches a number of temperatures and times for purification ([0040]).  Further Prakash explicitly teaches that other NPHS may be purified using the purification method described with only minor experimentation obvious to those of ordinary skill in the art ([0048]).  
One of ordinary skill in the art would have been motivated to use the purification method taught by Prakash to obtain purer product.  This is in particular of note as it is notoriously well known and old in the art that some stevia glycoside based compounds provided inferior taste.  Any small difference in the purification taught by Prakash and the instantly claimed purification is within the skill of one of ordinary skill in the art as taught by Prakash ([0048]).
As the combination of USP 8257948 and Prakash make obvious each step of instantly claimed method, the method of USP 8257948 and Prakash must inherently result in a product with the same properties as those now claimed.  Further the method of USP 8257948 already produces products with the claimed properties as noted in, Table 1.  
Thus claims 23 is made obvious by claims 1-16 of USP 8257948 in view of Prakash 

Claims 1, 4-10, 12-15, 17-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8318459. Although the claims at issue are not identical, they are not patentably distinct from each other because USP 8318459 teaches a method which teaches ranges within the ranges in instantly claimed, and teaches the β-amylase may be sourced from soybean.  The method of USP 8318459 cannot be practiced without anticipating embodiments of the instantly claimed invention.  The method will further produce the same product.  
Thus claims 1 and 4-10, 12-15, 17-28 and 33 are anticipated by claims 1-19 of USP 8318459.

Claims 1, 4-10, 12-15, 17-22, 24-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8647844. Although the claims at issue are not identical, they are not patentably distinct from each other because USP 8647844 teaches the product produced by the method claimed which teaches steps with ranges within the ranges instantly claimed and teaches the β-amylase may be sourced from soybean.  The product by process cannot be made or used without anticipating the instantly claimed invention.  
Thus claims 1, 4-10, 12-15, 17-22 and 24-28 and 33 are anticipated by claims 1-8 of USP 8647844.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8647844 in view of in view of Prakash (USPGPub 20090053378/previously cited).  
USP 8647844 teaches performing the method within the ranges claimed nearly every step and limitation of the instantly claimed method (Claims 1-8 and whole document).  The only step which it does not teach is below:
    “suspending the dried glucosyl stevia composition in aqueous alcohol, separating the crystals from suspension and drying them to obtain the glucosyl stevia composition.”  
	 Further USP 8647844 does not claim some properties of the resulting composition; however, these properties are either inherent to the product of the method of the claims of USP 8647844, or are inherent to the product of the method made obvious by USP 8647844.  The method of USP 8647844 will produce glycosides with 2 or less, e.g. one, α-1-4 glucosyl residues, as it teaches the same enzymatic transformation steps.  
The step of purifying the product, i.e. suspending it in aqueous alcohol, would have been obvious to one of ordinary skill in the art.
The difference between the instantly claimed invention and the invention of USP 8647844 involves an additional purification step.  This would have been obvious to one of ordinary skill in the art as it is prima facie obvious to purify an old product (See MPEP 2144.04 VII.) 
Further this particular method of purifying a stevia derived glycoside is known in the art, and as such would have been obvious to one of ordinary skill in the art.   
In the same field as stevia glycoside based sweeteners, Prakash teaches method of purifying natural high-potency sweetener composition (NHPS) which includes stevia derived glycosides, such as rebaudosides, dulcosides, steviosides, which have been modified or derivatized ([0033]), and teaches that these modified NHPS can be substituted into any embodiment.  The addition of alpha glucosyl units can be considered a modification or derivatization of these stevia based glycosides, further this is a well-known and common modification in the field of sweeteners.    
Prakash teaches it may be necessary to purify NHPS ([0036]). Prakash teaches an exemplary method of purification in which a slurry is made of the compound(s) to be purified using an aqueous solution of organic solvents, such as ethanol, methanol, propanol and butanol, at levels claimed in the instant application ([0037]-[0040]).  Prakash teaches a number of temperatures and times for purification ([0040]).  Further Prakash explicitly teaches that other NPHS may be purified using the purification method described with only minor experimentation obvious to those of ordinary skill in the art ([0048]).  
One of ordinary skill in the art would have been motivated to use the purification method taught by Prakash to obtain purer product.  This is in particular of note as it is notoriously well known and old in the art that some stevia glycoside based compounds provided inferior taste.  Any small difference in the purification taught by Prakash and the instantly claimed purification is within the skill of one of ordinary skill in the art as taught by Prakash ([0048]).
As the combination of USP 8647844 and Prakash make obvious each step of instantly claimed method, the method of USP 8647844 and Prakash must inherently result in a product with the same properties as those now claimed.  Further the method of USP 8647844 already produces products with the claimed properties as noted in, Table 1.
Thus claim 23 is made obvious by claims 1-8 of USP 8647844 in view of Prakash 


Claims 1, 4-10, 11-15, 17-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8669077. Although the claims at issue are not identical, they are not patentably distinct from each other because USP 8669077 teaches the product produced by a method claimed which teaches steps with ranges within the ranges in instantly claimed and teaches the β-amylase may be sourced from soybean.  The product by process cannot be made or used without anticipating the instantly claimed invention.  
Thus claims 1 and 4-10, 12-15, 17-28 and 33 are anticipated by claims 1-4 of USP 8669077.

Claims 1, 4-10, 12-15, 17-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8735101.  Although the claims at issue are not identical, they are not patentably distinct from each other because USP 8735101 teaches a method and products which teach performing the method within the ranges claimed in the instant application and teaches the β-amylase may be sourced from soybean.  The method of USP 8735101 cannot be practiced without anticipating the instantly claimed invention.
Thus claims 1, 4-10, 12-15, 17-28 and 33 are anticipated by claims 1-21 of USP 8735101.

Claims 1, 4-10, 12-15, 17-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8993269. Although the claims at issue are not identical, they are not patentably distinct from each other because when CGTase is used as the transglucosylation enzyme the resulting method and product will match those instantly claimed within the ranges instantly claimed, and teaches the β-amylase may be sourced from soybean  Embodiments of the instant invention are anticipated by USP 8993269. 
Thus claims 1, 4-10, 13-15, 17-28 and 33 are anticipated by claims 1-25 of USP 8993269.

Claims 1, 4-10, 12-15, 17-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USP 9392799. Although the claims at issue are not identical, they are not patentably distinct from each other because when a mixture of CGTase and alpha-amylase are used the resulting method and product will match those instantly claimed within the ranges instantly claimed and teaches the β-amylase may be sourced from soybean.  Embodiments of the instant invention are anticipated by USP 9392799.
Thus claims 1 and 4-10, 13-15, 17-28, 33 are anticipated by claims 1-20 of USP 9392799.

Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9706792. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of USP9706792 claim performing the steps claimed within in the ranges claim, and teaches the β-amylase may be sourced from soybean and using the resulting product in the compositions claimed.  Embodiments of the instant invention are anticipated by USP 9706972.
Thus claims 1, 6-8 are anticipated by claims 1-8 of USP 9706792.


Claims 1, 4-10, 12-15, 17-18, 20, 22-25, 27 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9603373. Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of the claimed method ’373 falls within the scope of the claimed invention.  
Thus claims 1 and 4-10, 13-15, 17-18, 20, 22-25, 27 and 33 are anticipated by or rendered obvious by claims 1-30 of USP 9603373. 

Claims 1, 4-10, 12-15, 17-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9615599.   Although the claims at issue are not identical, they are not patentably distinct from each other because ‘599 claims a method which teaches steps with ranges within the ranges in instantly claimed and teaches the β-amylase may be sourced from soybean.  
Thus claims 1 and 4-10, 13-15, 17-28 and 33 are anticipated by claims 1-19 of USP 9615599.

Claims 1, 4-10, 12-15, 17-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9706792. Although the claims at issue are not identical, they are not patentably distinct from each other because USP 9706792 teaches the product produced by a method claimed which teaches steps with ranges within the ranges in instantly claimed and teaches the β-amylase may be sourced from soybean.  The product by process cannot be made or used without anticipating the instantly claimed invention.  
Thus claims 1 and 4-10, 13-15, 17-28 and 33 are anticipated by claims 1-8 of USP 9706792.

Claims 1, 4-10, 12-15, 17-28 and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10117452.   Although the claims at issue are not identical, they are not patentably distinct from each other because ‘599 claims a method which teaches steps with ranges within the ranges in instantly claimed and teaches the β-amylase may be sourced from soybean.  
Thus claims 1 and 4-10, 13-15, 17-28 and 33 are anticipated by claims 1-12 of USP 10117452.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657   

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657